Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                   CASE NO. 0:20-cv-61690-AHS

  DEBRON WALLEN,
  SANJAY SHAKES, Individually and
  On Behalf of All Others Similarly Situated,

         Plaintiffs,

  vs.

  SVENSK MANAGEMENT, INC.
  and RICHARD FERNBACH,

        Defendants.
  _________________________________________/

                  DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant SVENSK MANAGEMENT, INC. (“Defendant Svensk”) and Defendant

  RICHARD FERNBACH (“Defendant Fernbach”) (collectively, “Defendants”), by and through

  their undersigned counsel, hereby file this Answer to the Complaint of Plaintiff DEBRON

  WALLEN (“Plaintiff Wallen”) and Plaintiff SANJAY SHAKES’ (“Plaintiff Shakes”)

  (collectively, “Plaintiffs”) and answer the numbered paragraphs of Plaintiffs’ Complaint as

  follows:


                            PARTIES, JURISDICTION, AND VENUE

         1.      Defendants lack sufficient information or knowledge to form a belief as to the truth

  of the allegations contained in Paragraph 1 of the Complaint, and therefore, Defendants deny the

  allegations contained in this paragraph on this basis.
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 2 of 8




          2.       Defendants lack sufficient information or knowledge to form a belief as to the truth

  of the allegations contained in Paragraph 2 of the Complaint, and therefore, Defendants deny the

  allegations contained in this paragraph on this basis.

          3.       Defendants deny the allegations contained in Paragraph 3 of the Complaint, except

  Defendants admit that Defendant Fernbach is a resident of Broward County, Florida.

          4.       Defendants admit the allegations contained in Paragraph 4 of the Complaint.

          5.       The allegations contained in Paragraph 5 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that this Court has

  jurisdiction over Fair Labor Standards Act (“FLSA”) claims.

          6.       The allegations contained in Paragraph 6 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that venue is proper in

  this judicial district.

                                     GENERAL ALLEGATIONS

          7.       Defendants deny the allegations contained in Paragraph 7 of the Complaint except

  Defendants admit that Plaintiff Wallen was employed by Defendant Svensk as a pool service

  technician from October 2018 until November 15, 2019.

          8.       Defendants deny the allegations contained in Paragraph 8 of the Complaint except

  Defendants admit that Plaintiff Shakes was employed by Defendant Svensk as a pool service

  technician from March 2018 until November 31, 2019.

          9.       Defendants deny the allegations contained in Paragraph 9 of the Complaint except

  Defendants admit that Plaintiffs were employed by Defendant Svensk as pool service technicians.



                                                    2
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 3 of 8




          10.     Defendants admit that Plaintiffs purport to bring this as a collective action for

  unpaid wages and overtime compensation, but Defendants deny the remaining allegations

  contained in Paragraph 10 of the Complaint, including any allegations that this lawsuit is proper

  for a collective action.

          11.     The allegations contained in Paragraph 11 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that Plaintiffs were

  employees of Defendant Svensk.

          12.     The allegations contained in Paragraph 12 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that Plaintiffs were

  employees of Defendant Svensk and admit that Defendant Svensk has an annual gross volume of

  sales not less than $500,000.00.

          13.     The allegations contained in Paragraph 13 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that Defendant Fernbach

  is the owner of Svensk.

          14.     Defendants deny the allegations contained in Paragraph 14 of the Complaint.

          15.     Defendants deny the allegations contained in Paragraph 15 of the Complaint.

          16.     The allegations contained in Paragraph 16 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph, except Defendants admit that Plaintiffs were

  employees of Defendant Svensk.



                                                  3
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 4 of 8




         17.     Defendants deny the allegations contained in Paragraph 17 of the Complaint.

         18.     Defendants deny the allegations contained in Paragraph 18 of the Complaint.

         19.     Defendants deny the allegations contained in Paragraph 19 of the Complaint.

         20.     Defendants deny the allegations contained in Paragraph 20 of the Complaint.

         21.     Defendants deny the allegations contained in Paragraph 21 of the Complaint.

         22.     Defendants deny the allegations contained in Paragraph 22 of the Complaint.

         23.     Defendants deny the allegations contained in Paragraph 23 of the Complaint.

         24.     Defendants deny the allegations contained in Paragraph 24 of the Complaint.

         25.     Defendants deny the allegations contained in Paragraph 25 of the Complaint.

         26.     Defendants deny the allegations contained in Paragraph 26 of the Complaint.

         27.     Defendants deny the allegations contained in Paragraph 27 of the Complaint.

               CONDITIONS PRECEDENT, ATTORNEY’S FEES AND COSTS

         28.     Defendants admit that Plaintiffs purport to have retained Lubell & Rosen, LLC to

  pursue their claims in the instant action. Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 28 of

  the Complaint and, therefore, Defendants deny the remaining allegations contained in this

  paragraph.

         29.     The allegations contained in Paragraph 29 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph.




                                                   4
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 5 of 8




                                            COUNT I
                                   VIOLATION OF THE FLSA
                                    (Against Both Defendants)

         30.     Defendants reaffirm and re-allege their answers to Paragraphs 1-29 as if fully

  restated herein.

         31.     Defendants admit that Plaintiffs purport to bring this as an action for willful

  violations of the FLSA, but Defendants deny that there was any violation of the FLSA, willful or

  otherwise.

         32.     Defendants deny the allegations contained in Paragraph 32 of the Complaint.

         33.     Defendants deny the allegations contained in Paragraph 33 of the Complaint.

         34.     Defendants deny the allegations contained in Paragraph 34 of the Complaint.

         35.     Defendants deny the allegations contained in Paragraph 35 of the Complaint.

         36.     Defendants deny the allegations contained in Paragraph 36 of the Complaint.

         37.     Defendants deny the allegations contained in Paragraph 37 of the Complaint.

         38.     Defendants deny the allegations contained in Paragraph 38 of the Complaint.

         39.     The allegations contained in Paragraph 39 of the Complaint call for a legal

  conclusion to which no response is required. To the extent that a response is required, Defendants

  deny the allegations contained in this paragraph.

         40.     Defendants deny the allegations contained in Paragraph 40 of the Complaint.

         41.     Defendants deny the allegations contained in Paragraph 41 of the Complaint.

         42.     Defendants deny the allegations contained in Paragraph 42 of the Complaint,

  including the allegations contained in subparts (a) through (e).




                                                   5
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 6 of 8




                                    DEMAND FOR JURY TRIAL

          Defendants admit that Plaintiffs and the alleged putative class members demand a trial by

  jury on all issues so triable.

                                    STATEMENT OF DEFENSES
          As separate defenses and without conceding that Defendants bear the burden of proof or

  persuasion as to any of them, Defendants allege as follows:

          1.      The Complaint should be dismissed, in whole or in part, for failure to state a claim

  upon which relief can be granted, because, in accordance with applicable law, Plaintiffs were paid

  for all work performed and have already received all the compensation, including benefits, to

  which they were due or owed. This defense also may apply to the claims of some or all of the class

  of allegedly similarly situated persons.

          2.      To the extent that the period of time alluded to in the Complaint, or the period of

  time alleged later in this action, predates the limitations period set forth in Section 6(a) of the

  Portal-to-Portal Act, 29 U.S.C. § 255(a), such claims of Plaintiffs are barred. This defense also

  may apply to the claims of some or all of the class of allegedly similarly situated persons.

          3.      Some or all of Plaintiffs’ claims may be barred, in whole or in part, by the doctrines

  of laches, estoppel, unclean hands, and/or waiver. This defense also may apply to the claims of

  some or all of the class of allegedly similarly situated persons.

          4.      Plaintiffs’ FLSA claims are barred, in whole or in part, by the provisions of Section

  11 of the Portal-to-Portal Act, 29 U.S.C. §260, because any acts or omissions giving rise to this

  action were done in good faith and with reasonable grounds for believing that the actions or

  omissions were not a violation of the FLSA. This defense also may apply to the claims of some

  or all of the class of allegedly similarly situated persons.



                                                     6
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 7 of 8




         5.      Plaintiffs’ FLSA claims are barred, in whole or in part, by the provisions of Section

  4 of the Portal-to-Portal Act, 29 U.S.C. §254, as to all hours during which they were engaged in

  activities which were preliminary or postliminary to their principal activities. This defense also

  may apply to the claims of some or all of the class of allegedly similarly situated persons.

         6.      Plaintiffs’ FLSA claims are barred, in whole or in part, because some or all of the

  time for which compensation is sought is de minimis and therefore is not compensable. This

  defense also may apply to the claims of some or all of the class of allegedly similarly situated

  persons.

         7.      Defendants at all times acted in good faith to comply with the FLSA and with

  reasonable grounds to believe that their actions did not violate the FLSA, and Defendants assert a

  lack of willfulness or intent to violate the FLSA as a defense to any claim by Plaintiffs for

  liquidated damages. This defense also may apply to the claims of some or all of the class of

  allegedly similarly situated persons.

         8.      Plaintiffs’ FLSA claims are barred, in whole or in part, by avoidable consequences

  to the extent that discovery reveals that they misrepresented, fabricated, falsely reported, or

  purposely concealed their hours worked material to the analysis of whether Defendants encouraged

  them to misrepresent, fabricate, falsely report, or purposely conceal their true hours worked and

  there is no evidence that Defendants knew or should have known that Plaintiffs were

  misrepresenting, fabricating, falsely reporting, or purposely concealing their hours worked. This

  defense also may apply to the claims of some or all of the class of allegedly similarly situated

  persons.

         9.      In calculating overtime liability (if any), Defendants are entitled to an offset to the

  extent further investigation and discovery reveal wrongful conduct and resulting monies owed to



                                                   7
Case 0:20-cv-61690-AHS Document 10 Entered on FLSD Docket 09/30/2020 Page 8 of 8




  Defendants, or additional payments made to Plaintiffs for work performed. This defense also may

  apply to the claims of some or all of the class of allegedly similarly situated persons.

           10.       There are no employees of Defendants who are similarly situated to Plaintiff, as

  that term is defined and/or interpreted under the FLSA, 29 USC § 216(b), and thus, this action

  cannot be maintained as a collective action.

           Defendants reserve the right to move the Court to amend the foregoing defenses and/or add

  defenses based on information obtained during discovery.

           WHEREFORE, Defendants respectfully request that this Court: (a) enter judgment in favor

  of Defendants and against Plaintiffs; (b) dismiss the Complaint with prejudice; and (c) grant such

  other and further relief as the Court may deem just and proper.



  Dated: September 30, 2020.                      Respectfully submitted,

                                                  LITTLER MENDELSON, P.C.
                                                  Wells Fargo Center
                                                  333 S.E. 2nd Avenue, Suite 2700
                                                  Miami, Florida 33131
                                                  Tel: (305) 400-7500
                                                  Fax: (305) 603-2552

                                                  By: /s/ Stella S. Chu
                                                  Aaron Reed
                                                  Florida Bar No. 557153
                                                  E-mail: areed@littler.com
                                                  Stella S. Chu
                                                  Florida Bar No. 60519
                                                  Email: sschu@littler.com

                                                  ATTORNEYS FOR DEFENDANTS

  4830-5048-5708.2




                                                     8
